IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. 36,141-03


EX PARTE DONALD LOREN ALDRICH





ON APPLICATION FOR WRIT OF HABEAS CORPUS 
FROM SMITH COUNTY



Per Curiam.  


O R D E R


	This is a subsequent application for writ of habeas corpus filed pursuant to the
provisions of Texas Code of Criminal Procedure Article 11.071, § 5.
	In August 1994, applicant was convicted of the offense of capital murder.  The jury
answered the special issues submitted pursuant to Texas Code of Criminal Procedure
Article 37.071, and the trial court, accordingly, set punishment at death.  This Court
affirmed applicant's conviction and sentence on direct appeal.  Aldrich v. State, No. 71,996
(Tex. Crim. App. June 26, 1996)(published in part at 928 S.W.2d 558).  On June 2, 1997,
applicant filed an initial post-conviction application for writ of habeas corpus in the district
court.  This Court denied relief on that application.  Ex parte Aldrich, No. 36,141-01 (Tex.
Crim. App. Mar. 18, 1998)(not designated for publication).  On September 22, 2004,
applicant filed an application for writ of mandamus with this Court.  We denied relief on
October 6, 2004, without written order.  Applicant filed the instant application for writ of
habeas corpus and motion to stay his execution with the district court on October 7, 2004.
	Applicant presents a single allegation.  We have reviewed the application and find
the allegation fails to satisfy the requirements of Article 11.071, § 5(a).  Accordingly, it is
dismissed as an abuse of the writ.  Tex. Code Crim. Proc. Art. 11.071, § 5(c).  Applicant's
motion for stay is denied.
	IT IS SO ORDERED THIS THE 11th DAY OF October, 2004.

Do Not Publish